                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN
_____________________________________________________________________________

ANNIKEN PROSSER,
          Plaintiff,
                                                                    Case No. 20-cv-194
        v.

ALEX AZAR, in his capacity as Secretary
of the United States Department of Health
and Human Services,

            Defendant.
______________________________________________________________________________

    DEFENDANT’S REPLY BRIEF IN SUPPORT OF HIS MOTION FOR SUMMARY
            JUDGMENT BASED ON PLAINTIFF’S LACK OF STANDING
______________________________________________________________________________

        In responding to the Secretary’s motion for summary judgment based on lack of standing

(see ECF 31, 32), plaintiff has failed to carry her burden of establishing that she has standing to

pursue this case. 1 She has produced no evidence, nor can she, that Novocure has shifted any

potential future liability for a potential denial of Medicare coverage to her. She has not claimed,

let alone produced evidence, that she has signed an Advanced Beneficiary Notice. In fact, she has

confirmed that she has not been held liable for any denials of coverage for time periods after those

at issue in this case.

        Plaintiff’s reliance on a single ALJ decision concerning a different beneficiary is inapposite

and is contradicted by the facts of her own case—in which she has not been held liable even once.

As stated by the Secretary previously, an Advanced Beneficiary Notice is necessary for the


1
 In the opening paragraphs of her brief, Mrs. Prosser accuses Government counsel of “intentionally” waiting
months to raise the standing issue, presumably in an effort to deprive her of meaningful appellate review.
See ECF 37, at p. 1. Plaintiff does not identify (and cannot identify) any facts in the record to support her
unfounded allegations of bad faith. The allegation that Government counsel intentionally sought to delay
presenting any issue relevant in this case has no basis in fact, and it is disappointing that such an attack is
included in counsel’s brief.



          Case 1:20-cv-00194-WCG Filed 10/20/20 Page 1 of 3 Document 38
contractor to shift liability to the beneficiary. Medicare Claims Processing Manual, Ch. 30, §

50.2.1; Int’l Rehab. Sci. Inc. v. Sebelius, 688 F.3d 994, 997–98 (9th Cir. 2012) (explaining that a

valid Advance Beneficiary Notice is required “for the supplier to shift liability to the beneficiary”);

Almy v. Sebelius, 679 F.3d 297, 311 n. 4 (4th Cir. 2012) (same). And, as discussed in previous

briefs, the ALJ decision that plaintiff appeals in this matter was decided under a previous LCD

(with the new LCD going into effect September 1, 2019). Plaintiff has not shown that a denial

decision under the previous LCD would put her on notice of liability for potential denial under the

new LCD. It is Plaintiff’s burden to establish standing; she has not done so. See Hummel v.

St. Joseph Cty. Bd. of Comm’rs, 817 F.3d 1010, 1016 (7th Cir. 2016). 2 Therefore, this case should

be dismissed for lack of subject matter jurisdiction.

        Dated at Milwaukee, Wisconsin this 20th day of October, 2020.

                                                                  Respectfully submitted,

                                                                  MATTHEW D. KRUEGER
                                                                  United States Attorney

                                                          By:     /s/ Chris R. Larsen

                                                                  CHRIS R. LARSEN
                                                                  Assistant United States Attorney
                                                                  Wisconsin State Bar Number: 1005336
                                                                  Attorneys for Defendant
                                                                  Office of the United States Attorney
                                                                  Eastern District of Wisconsin
                                                                  517 East Wisconsin Avenue,
                                                                  Room 530
                                                                  Milwaukee, Wisconsin 53202
                                                                  Telephone: (414) 297-1700
                                                                  Fax: (414) 297-4394
                                                                  Email: chris.larsen@usdoj.gov

                                                                  Of Counsel:

2
Plaintiff’s brief states incorrectly that “unmentioned in the Secretary’s papers . . . is the fact that the
Pehoviack case is non-final and is currently on appeal at the Ninth Circuit.” Yet, the Secretary advised the
Court of that fact in its filing of October 8, 2020. ECF 34.



          Case 1:20-cv-00194-WCG Filed 10/20/20 Page 2 of 3 Document 38
                                       ROBERT P. CHARROW
                                       General Counsel

                                       ALAN S. DORN
                                       Chief Counsel, Region V
                                       AMELIA WALLRICH
                                       Assistant Regional Counsel
                                       Office of General Counsel
                                       United States Department of
                                       Health and Human Services,
                                       Region V
                                       233 North Michigan Avenue
                                       Suite 700
                                       Chicago, Illinois 60601




Case 1:20-cv-00194-WCG Filed 10/20/20 Page 3 of 3 Document 38
